Citation Nr: 0815500	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-09 343	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for arthritis of the 
spine.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Entitlement to service connection for bilateral hip 
disability.

6.  Entitlement to service connection for bilateral shoulder 
disability.

7.  Entitlement to service connection for bilateral arm 
disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1976 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Jurisdiction over the case was transferred to 
the RO in Waco, Texas, in February 2005.

The Board notes that a December 2000 rating decision denied 
service connection for left shoulder tendonitis with 
osteoarthritis.  The RO has developed the current left 
shoulder claim as an original claim for service connection.  
Given that the primary left shoulder disorder apparent in the 
more recent records is an impingement syndrome, the Board has 
recharacterized the left shoulder issue to reflect that it 
warrants consideration on a de novo basis.  See generally, 
Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).  To 
the extent that left shoulder tendonitis and osteoarthritis 
remains a component of the left shoulder claim, the Board 
agrees with the RO's implied determination that new and 
material evidence has been received to reopen that claim.

The veteran failed to report for his requested hearing before 
a Veterans Law Judge scheduled for February 2008.  His 
request for a Board hearing therefore is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The issue of entitlement to an increased disability rating 
for bilateral pes planus is addressed in the instant action.  
The remaining issues listed on the title page of this action 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by pes 
planus of each foot with some pain on manipulation, but not 
by extreme tenderness of plantar surfaces of the feet, or 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5271 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the rating action from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (except in one respect, discussed 
further below) in a August 2004 correspondence.  That 
communication did not provide notice of the information and 
evidence necessary to substantiate the effective date to be 
assigned in the event an increased rating was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
discussed in further detail below, however, the veteran is 
not entitled to an increased rating, and an effective date 
therefore will not be assigned, rendering the notice error 
harmless.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the August 2004 correspondence 
essentially provided the type of notice required by Vasquez-
Flores.  The letter informed him that the evidence must show 
that his claimed disorder had become worse, and he was 
advised that he could submit evidence showing the claimed 
disorder had increased in severity.  He was informed that he 
could submit his own statement to this effect, and that the 
statement should address his symptoms, their frequency and 
severity, "and other involvement, extension and additional 
disablement caused by" his disorder.  In effect, the 
correspondence advised him that relevant evidence included 
that tending to show all aspects of disablement.  The Board 
notes that the criteria for evaluating pes planus provides 
for successively higher ratings based on increasing levels of 
severity.

Even assuming, however, that the August 2004 notice letter 
did not properly advise the veteran as to the effect of the 
worsening on his employment and daily life, the Board finds 
that he has demonstrated actual notice of the need for 
evidence showing such an effect.  In this regard, the record 
shows that in September 2004 he specifically alleged that his 
pes planus prevented him from securing or following any 
substantially gainful occupation.  In several statements he 
has described the physical impairment occasioned by the pes 
planus.  The Board finds that the above demonstrates that he 
is well aware of the need for evidence showing the impact of 
his disorder on his daily life and employment.  Consequently, 
the Board finds that any prejudice flowing from the failure 
of the August 2004 correspondence to provide such notice has 
been rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in September 2004 and 
April 2007.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral pes planus.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

As noted in the Introduction, the veteran's service ended in 
April 1977.  Service connection for bilateral pes planus was 
granted in an April 1978 rating decision; the disorder was 
evaluated as 10 percent disabling.  In July 1997, the RO 
increased the assigned evaluation to 30 percent disabling.  
The 30 percent evaluation has remained in effect since that 
time.

VA and private medical records on file for the period from 
2003 to August 2006 document occasional complaints of 
bilateral foot pain.  The records show that following a 
recent motor vehicle accident (MVA), the veteran's complaints 
additionally included subjective numbness and weakness in the 
lower extremities.  The records show that he stopped working 
after a January 2006 accident.  (Records dating back to 1997 
document several accidents resulting in orthopedic injuries 
to areas other than the feet.)  Physical examination showed 
that the veteran was able to heel, toe and tandem walk 
without difficulty, and his treating physicians considered 
him disabled from his truck driving job because of orthopedic 
and neurologic disorders other than his pes planus.  The 
records show treatment of skin disorders, but do not mention 
any calluses on the feet.

At a September 2004 VA examination, the veteran reported that 
he had not worked since May 2004 because of a cervical spine 
injury.  The examiner noted that the veteran's pes planus did 
not have any impact on the veteran's occupation.  Physical 
examination showed bilateral pes planus.  The veteran had a 
normal gait.  There was mild thickening of the soles of the 
feet along the heels, with no other calluses.  There was some 
tenderness across the metatarsals to palpation.  He was able 
to move his toes.  The Achilles tendons were aligned 
bilaterally.

On file are Social Security Administration (SSA) records 
showing that the veteran is considered disabled by that 
agency in part due to disorders of the muscle, ligament and 
fascia.  According to the October 2006 SSA Administrative Law 
Judge decision, however, the "severe" impairments 
responsible for his employment impairment do not include the 
pes planus or any other foot impairment.  The records 
associated with the SSA decision indicate that he had not 
engaged in substantially gainful activity since May 2004, and 
that when examined he exhibited a normal gait.

At his April 2007 VA examination, the veteran reported 
experiencing daily foot pain, which was worse with walking, 
standing, and repetitive motion.  He reported developing 
calluses, which he trimmed himself.  He denied using any 
special shoes or inserts, or any other assistive devices.  He 
denied experiencing flare ups, excessive fatigability, lack 
of endurance, or excess stiffness or swelling.  Physical 
examination of the right foot revealed pes planus with 
calluses along the medial aspect of the big toe and the rim 
of the os calcaneus.  There was tenderness to palpation of 
the first metacarpophalangeal joint.  He could dorsiflex and 
plantar flex all toes except for the fifth toe.  There was 
thickening of the skin and edema of the foot, but no 
tenderness present in the mid foot.  His Achilles tendons 
were aligned.  There was otherwise no evidence of abnormal 
weightbearing, his gait was normal, and he walked and stood 
normally.  The examiner noted that even with repetitive 
motion, there was no change in range of motion, coordination, 
fatigue, endurance, or pain.

Physical examination of the left foot revealed pes planus 
with nontender calluses on the medial aspect of the big toe 
and around the rim of the heel.  His Achilles tendon was 
aligned, and there was otherwise no evidence of abnormal 
weightbearing.  The skin was thickened, and there was edema 
of the foot.  There was no tenderness to palpation of the mid 
foot, and he walked and stood normally.  Even with repetitive 
motion testing, there was no change in range of motion, 
coordination, fatigue, endurance, or pain.  X-ray studies of 
the feet were negative for any abnormalities.  The examiner 
concluded that the veteran had bilateral pes planus with 
chronic pain.

In statements on file, the veteran contends that his pes 
planus is productive of calluses, spasm, and hammertoe 
deformities.

Analysis

The RO evaluated the veteran's bilateral pes planus as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under that code, a 30 percent evaluation is warranted 
for bilateral severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances. 

In reviewing the medical evidence in conjunction with the 
veteran's statements that his bilateral pes planus results in 
pain and calluses, the Board finds that, when resolving all 
reasonable doubt in his favor, he has severe pes planus 
involving both of his feet.  The evidence shows some 
pronation and some pain affecting the feet to examination, 
along with characteristic callosities.  Notably, however, 
there is no objective evidence of marked pronation or any 
other finding consistent with pronounced pes planus 
notwithstanding the veteran's continued complaints of painful 
feet.  To the contrary, VA examinations have demonstrated the 
absence of evidence suggesting abnormal weight-bearing, and 
consistently show that the veteran's Achilles tendons are 
aligned without displacement.  The tenderness in his feet is 
limited to certain toes, without mid-foot pain.  The veteran 
denies even requiring orthopedic shoes or appliances.  
Consequently, when considering the record as a whole, the 
Board finds that the evidence preponderates against 
assignment of a rating higher than 30 percent for bilateral 
pes planus.  38 C.F.R. § 4.3. 

Although hammertoe deformities affecting both feet have been 
identified on examination, service connection for hammertoe 
deformities was denied in a November 2005 rating decision.  
Consequently, Diagnostic Code 5282 (which in any event 
provides for a maximum 10 percent evaluation) is not for 
application.

The Board also finds that inasmuch as there is a diagnostic 
code specific to pes planus, and service connection is not in 
effect for any foot disorder resulting from injury, the 
provisions of Diagnostic Code 5284 are not for application.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran at one point indicated that his 
pes planus prevented him from securing or maintaining 
employment.  He currently receives benefits from the SSA on 
account of disability.  Notably, however, his SSA disability 
benefits are not based on his pes planus, but rather on other 
disorders considered severe in nature by that agency.  The 
record also shows that most of those disorders arose after a 
series of serious post-service injuries.  Moreover, the 
September 2004 examiner concluded that the pes planus did not 
affect the veteran's employment, and the clinical findings on 
examination simply are not consistent with a disability 
picture involving marked interference with employment.  The 
veteran does not contend that he missed work in the past on 
account of his pes planus, and he has not adduced any 
evidence supporting his assertion of interference with 
employment.  The Board finds that the evidence does not show 
marked interference of the bilateral pes planus with his 
employment.

In addition, there is no evidence that the pes planus have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability is unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly has considered whether an increased rating 
is warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports and recent treatment records which 
document findings clearly consistent with no more than a 30 
percent evaluation, and concludes that the underlying level 
of severity for the veteran's bilateral pes planus has 
remained at the 30 percent level during the period from the 
filing of the claim for an increased rating.


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied.


REMAND

The veteran contends that he has arthritis of the spine, 
scoliosis, psychiatric disability, bilateral hip disability, 
bilateral shoulder disability, and bilateral arm disability 
resulting either from injuries in service, or from his 
service-connected bilateral pes planus.

Pursuant to 38 U.S.C.A. § 5103(a), the veteran was issued 
notice of the information and evidence necessary to 
substantiate the service connection claims.  Unfortunately, 
however, the notice letter only addressed claims for service 
connection on a secondary basis; the notice letter did not 
address the information and evidence relevant to 
substantiating claims based on primary service connection.  
Although other notice letters are on file, those letters were 
specific to disorders not at issue in this appeal, and 
therefore do not satisfy VA's notice obligations in this 
case.  See generally, Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Accordingly, the Board will remand this case to ensure that 
the veteran receives the due process to which he is entitled 
in connection with the remaining claims on appeal.

The record shows that the veteran has not been afforded a VA 
examination in connection with his service connection claims, 
other than for the left shoulder (addressing a relationship 
to pes planus).

The service medical records are largely silent for any 
complaints, finding or diagnosis of the claimed disorders.  
They do show he was diagnosed with a personality disorder and 
treated for a left elbow contusion and for back complaints 
after a fall.  The personnel records show that he was 
discharged on account of his service-connected pes planus.

There is no postservice evidence of psychiatric disability 
until a number of years after service, and no post-service 
evidence of the other claimed disorders until at least 1997.  
In 1997, he reported experiencing bilateral arm (and left 
shoulder in particular) and upper body problems from 
overwork; he denied a history of any prior accidents or 
injuries.  Multiple physical examinations during that year 
were negative for scoliosis.  X-ray studies of the lower back 
and left hand were normal, but of the left shoulder showed an 
acromion.  He was diagnosed as having lumbar spine 
musculoligamentous injury and left shoulder sprain.  In 1999, 
he was involved in a motor vehicle accident, following which 
he reported pain throughout his spine, his hips, and his left 
shoulder; he was diagnosed as having cervical, thoracic, and 
lumbar strain and dysfunction, as well as "pelvic abnormal 
posture."

In 2004, he suffered a work-related injury, following which 
his complaints included tingling in his arms and legs, as 
well as hip problems.  He indicated that he was experiencing 
mental problems from the physical limitations resulting from 
the accident.  Diagnostic studies of the pelvis, left wrist 
and forearm, and right hand were negative.  Similar studies 
of the lumbar, thoracic and cervical spines showed 
degenerative changes; the lumbar studies also revealed a mild 
curvature convex to the left.  Electrodiagnostic studies 
revealed borderline slight carpal tunnel syndrome, left 
cervical radiculopathy, left ulnar neuropathy in the elbow, 
and very slight sensory polyneuropathy in the lower limbs.  
He was diagnosed as having lumbar strain related to an on-
the-job injury, as well as left wrist strain.  

In early 2006, he was involved in another MVA.  Diagnostic 
studies of the left shoulder performed shortly thereafter 
showed a partial rotator cuff tear, as well as lateral 
downsloping of the acromion with hypertrophic spurring which 
would predispose to impingement.  He also complained of neck 
and bilateral upper extremity pain and paresthesias, as well 
as subjective numbness and weakness in the lower extremities.  
He reported experiencing sadness, helplessness and 
hopelessness.  Diagnostic studies of the lower back were 
negative for significant abnormalities.  X-ray studies of the 
thoracic spine showed normal alignment, but mild central disc 
bulge at T8-T9.  

Records on file from the SSA show that the veteran was 
diagnosed as having an adjustment disorder with mixed 
features of depression and anxiety with no history of 
treatment.

In several statements, the veteran contends that he was 
discharged from service because of his claimed physical 
disorders, and in particular his claimed bilateral shoulder 
disorders and arthritis of the spine.  He argues that the 
current disorders resulted from injuries received in service, 
or from his service-connected pes planus.  The Board notes 
that in a July 2000 statement, Dr. R. Rosenberg indicated 
that the veteran's pes planus caused an elevation in the 
right hip.  A VA examiner in June 2000 concluded that the 
veteran's left shoulder and back pain were not related to the 
pes planus.

Assuming, without deciding at this point, the credibility of 
his account of symptoms in service and since that time, the 
Board is of the opinion that VA examination of his claimed 
disorders would be helpful in the adjudication of the appeal.

The Board additionally notes that the veteran reports a short 
period of psychiatric hospitalization at the VA Medical 
Center (VAMC) in Wadsworth, California.  He also appears to 
suggest that he underwent an earlier period of such 
hospitalization in 1978 at the same facility.  It is unclear 
whether the RO has requested records from the referenced 
facility for those years.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to the service connection claims 
remaining on appeal.  The letter must 
advise the veteran of the information and 
evidence necessary to substantiate 
service connection claims on a primary 
basis.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  In any event, the RO should 
obtain medical records for the veteran 
from the Wadsworth, California VAMC for 
January 1978 to December 1978, and from 
January 1983 to December 1983.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
arthritis of the spine; the nature, 
extent and etiology of any currently 
present scoliosis; the nature, extent and 
etiology of any currently present 
bilateral hip disability; the nature, 
extent and etiology of any currently 
present bilateral shoulder disability; 
and the nature, extent and etiology of 
any currently present bilateral arm 
disability.  All indicated studies should 
be conducted.  The examiner should be 
requested to provide an opinion, with 
respect to any spine arthritis, 
scoliosis, right and/or left hip 
disorder, right and/or left shoulder 
disorder, or right and/or left arm 
disorder, as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service, or 
whether it was caused or chronically 
worsened by the veteran's service-
connected bilateral pes planus.  The 
veteran's claims files must be made 
available to the examiner for review.

5.  The RO should also arrange for the 
veteran to undergo a VA psychiatric to 
determine the nature, extent and etiology 
of any currently present psychiatric 
disorder.  The examiner should be 
requested to provide an opinion, with 
respect to any psychiatric disorder 
present, as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service, or 
whether it was caused or chronically 
worsened by the veteran's service-
connected bilateral pes planus.  The 
veteran's claims files must be made 
available to the examiner for review.  

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


